[Not for Publication]
                United States Court of Appeals
                    For the First Circuit
                                         
No. 96-2095

     HORIZONS HOTEL d/b/a CARIB INN TENNIS CLUB &amp; CASINO
            AND/OR HOTEL ASSOCIATES INCORPORATED,

                         Petitioner,

                              v.

             THE NATIONAL LABOR RELATIONS BOARD,

                         Respondent.

                                         

                    ON PETITION FOR REVIEW
            AND CROSS-APPLICATION FOR ENFORCEMENT
OF A SUPPLEMENTAL ORDER OF THE NATIONAL LABOR RELATIONS BOARD

                                         

                            Before

               Stahl and Lynch, Circuit Judges,                                                          
                and O'Toole,* District Judge.                                                        

                                         

Wallace Vazquez Sanabria on brief for Petitioner.                                    
Corinna L. Metcalf,  Deputy Assistant  General Counsel,  Frederick                                                                              
L. Feinstein, General Counsel,  Linda Sher, Associate General Counsel,                                                  
and  Aileen A. Armstrong,  Deputy Associate General  Counsel, on brief                                
for Respondent.
                                         

                         MAY 19, 1997
                                         

                 
*Of the District of Massachusetts, sitting by designation

          Per curiam.  Having carefully reviewed the parties'                      Per curiam.                                

briefs and  submissions, we find that  the administrative law

judge's  findings, adopted  by  the National  Labor Relations

Board, are  supported by  substantial evidence in  the record

and  reflect a correct application of the law.  Therefore, we

deny Petitioner's request for  review, and grant Respondent's

request  for enforcement of its  supplemental order.  See 1st                                                                     

Cir. R. 27.1.  Costs to Respondent.                                              

                             -2-                                          2